IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MICHAEL G. MARTIN,                           :
                                             :
                  Plaintiff,                 :
                                             :
      v.                                     :     C.A. No. 10525-VCP
                                             :
MED-DEV CORPORATION and                      :
THOMAS J. FINLEY,                            :
                                             :
                  Defendants.                :


                           MEMORANDUM OPINION

                            Date Submitted: July 28, 2015
                           Date Decided: October 27, 2015


James S. Yoder, Esq., WHITE AND WILLIAMS, LLP, Wilmington, Delaware; Kevin F.
Berry, Esq., Kimberly A. Havener, Esq., WHITE AND WILLIAMS, LLP, Philadelphia,
Pennsylvania; Attorneys for Plaintiff Michael G. Martin.

Michael P. Kelly, Esq., Andrew S. Dupre, Esq., Benjamin A. Smyth, Esq., McCARTER
& ENGLISH, LLP, Wilmington, Delaware; Attorneys for Defendants Med-Dev
Corporation and Thomas J. Finley.


PARSONS, Vice Chancellor.
       This case involves a dispute over the management of a medical device company.

Members of the company‟s board of directors accused the Chairman and CEO—the

plaintiff in this action—of misappropriating company funds, leading to his eventual

resignation.   Although the plaintiff believed his resignation was contingent on the

appointment of two investors to the company‟s board of directors, the other directors—

one of whom, along with the company, is a defendant in this action—took the resignation

as unconditional.

       The plaintiff brought this action under Section 225 of the Delaware General

Corporation Law (“DGCL”)1 to contest the validity of his resignation from the

company‟s board of directors and to invalidate the appointment of the director who

replaced him as the Chairman. Both parties also seek an award of attorneys‟ fees and

expenses against the other under the bad faith exception to the American Rule.

       The trial was conducted on June 10 and 11, 2015. After post-trial briefing, I heard

oral argument on July 28. For the reasons that follow, I conclude that the plaintiff should

be reinstated as the company‟s Chairman, but that the director who replaced him as the

Chairman should remain on the board. The defendants are entitled to partial attorneys‟

fees and expenses against the plaintiff based on a frivolous claim the plaintiff brought

against them and pursued until he abandoned it just before trial. I deny the plaintiff‟s

request for attorneys‟ fees and expenses from the defendants.


1
       8 Del. C. § 225.

                                           1
                               I.      BACKGROUND2

                                     A.        Parties

       Plaintiff, Michael G. Martin, is the sole incorporator of Med-Dev Corporation

(“Med-Dev” or the “Company”). Martin3 initially served as the Chief Executive Officer

(“CEO”) and Chairman of Med-Dev‟s board of directors (the “Board”). He purportedly

resigned from those posts on April 19, 2014. The effect of that resignation and Martin‟s

claim for reinstatement as the Chairman of the Board are at issue in this action.

       The defendants are Med-Dev and Thomas J. Finley (collectively, “Defendants”).

Med-Dev, a Delaware corporation based in Scranton, Pennsylvania, is a medical device

company that was founded in 2012. Finley4 has at all times since the Company‟s

inception served as a member of the Board and Med-Dev‟s President. Finley replaced

Martin as the CEO upon his purported resignation.

       Relevant non-parties to this action include William Peters, M.D., and Michael

Moore, M.D., Ph.D., who were the other two initial members of the Board, and George

Albanese, a Company stockholder who was appointed to the Board on January 16, 2014


2
       Citations to testimony presented at trial are in the form “Tr. # (X),” with “X”
       representing the surname of the speaker, if not clear from the text. Exhibits will
       be cited as “JX #,” and facts drawn from the parties‟ pretrial Joint Stipulation are
       cited as “JS ¶ #.”
3
       All references to “Martin” throughout this Memorandum Opinion should be
       understood to mean Michael G. Martin. Any reference to Mick Martin, another of
       the Company‟s original stockholders, will include his first and last name.
4
       All references to “Finley” throughout this Memorandum Opinion should be
       understood to mean Thomas J. Finley. Any reference to Finley‟s brother, Kevin
       Finley, will include his first and last name.

                                           2
and later replaced Martin as the Chairman after his purported resignation. Like Martin,

Albanese‟s current status as a director and the Chairman of the Board is at issue in this

action. In conjunction with his resignation from the Board, Martin attempted to cause the

addition to the Board of Gregory Rainey and Edward Lipes—stockholders of Med-Dev

with experience working in the medical device industry.          Joseph Tomasek was the

Company‟s corporate counsel from 2012 until December 2014.

                                      B.        Facts

                         1.       Background of the Company

       Med-Dev was formed in June 2012 to distribute a novel intra-nasal medical device

(the “Clip”) that was intended to serve as a non-antibiotic treatment for nasal methicillin-

resistant Staphylococcus aureus infections. The Clip was developed by Moore and was

to be handmade using a silver impregnated fabric material for placement on the nasal

septum. In addition to Moore (1,252,500 shares), the Company‟s founders and original

stockholders included Martin (1,252,500 shares), Finley (1,252,500 shares), Peters

(1,252,500 shares), Albanese (1,252,500 shares), Frank LaForgia (710,000 shares), and

Mick Martin (525,000 shares). Finley was the Company‟s original President, and Martin

was its original Chairman and CEO.

       Although the Clip was the only product Med-Dev had when it was founded, in

mid-2013, the Company identified an opportunity to obtain the exclusive rights to market

two other, market-ready “Infection Control” medical supply products. The Company

hoped these two new products could be sold through the same distribution channel that

initially was to be used to sell the Clip. Martin believed that to market effectively the two

                                            3
Infection Control products, Med-Dev needed to hire a Chief Operating Officer (“COO”)

with relevant experience. He, therefore, reached out to Eric Suchecki, a recent Company

investor, in or around November 2013, to discuss the possibility of Suchecki serving as

Med-Dev‟s COO. According to Martin, Finley reacted negatively to this suggestion and

stated that he would “not report[] to anybody.”5

                        2.       Albanese’s election to the Board

       On January 16, 2014, the Board held a meeting at which Martin presided as

Chairman. At that meeting, a motion was made to expand the Board from four to five

directors and to appoint Albanese as the fifth director. Martin objected, contending that

the nomination and proposed election of Albanese were defective under the Company‟s

bylaws (the “Bylaws”). Martin based his objection on his understanding that the Bylaws

required notice to stockholders before the appointment of a new Board member.

Ultimately, Martin agreed to vote in favor of expanding the Board and Albanese‟s

appointment to the Board, but said that he was “going to get a legal opinion on [the

appointment process‟s compliance with the Bylaws] after the meeting.”6 Hence, the

Board voted unanimously on January 16, 2014 to expand to five members and appoint

Albanese to fill the new seat.

       After the January 16 Board meeting, Martin contacted Tomasek and requested a

copy of the Bylaws, which Tomasek forwarded to both Martin and Finley. Martin also



5
       Tr. 248.
6
       Tr. 156 (Martin).

                                           4
emailed Albanese regarding his initial opposition to Albanese‟s appointment to the

Board, stating, “Somehow, I am being cast as your enemy. Not so, but if you believe it,

so be it. Both you and I can be successful on our own, but somehow I thought we worked

better together.”7 The evidence is unclear as to whether Martin formally pressed his

objection to Albanese‟s appointment after the January 16 meeting.8         In that regard,

Martin alleges that Albanese resigned at some point between January 16 and April 19,

2014, but he failed to adduce any probative and persuasive evidence of such a

resignation.9 Defendants, on the other hand, point to several emails regarding Board




7
      JX 27.
8
      Compare Tr. 126 (Finley) (“Mr. Albanese told me that he had been contacted by
      Mr. Martin and that Mr. Martin had engaged a Delaware law firm that had
      provided an opinion that George was illegally elected to the board in January of
      2014.”), with Tomasek Dep. 121-22, 124 (stating that he did not recall if Martin
      had complained to him about Albanese‟s election and that he would have
      investigated the circumstances of Albanese‟s appointment, but did not do so, had
      an objection been raised), and Tr. 86, 111 (Finley) (stating that Martin did not
      continue to object to Albanese‟s appointment after the January 16 meeting).
9
      Martin cites to Tomasek‟s deposition for the proposition that Albanese resigned
      from the Board after the January 16, 2014 meeting. In the relevant part of his
      testimony, Tomasek stated that, in March 2014, the Board had splintered into two
      competing camps: Finley and Moore versus Martin and Peters. Tomasek Dep. 38-
      39. Plaintiff argues that, by negative implication, because Tomasek only
      mentioned four directors and did not include Albanese, that Albanese must have
      resigned from the Board. Plaintiff also points to Tomasek‟s testimony that
      “Albanese stat[ed] to [Tomasek] that [Albanese] didn‟t know if he was on the
      [Board] or not.” Tomasek Dep. 23-24. In addition, Martin notes that in the
      Written Consent that Tomasek drafted to effectuate Martin‟s resignation, only
      Martin, Finley, Peters, and Moore are recognized as Board members and the
      number of authorized director positions is listed as “four.” JX 70. I attribute these
      inconsistencies to Tomasek‟s forgetfulness and carelessness, however, rather than
      as reliable indicia of Albanese‟s resignation. None of this evidence directly states
                                          5
business during the relevant time period that Martin sent to Med-Dev‟s other directors,

including Albanese, as support for their position that Albanese never resigned from the

Board after his January 16 appointment.10      In addition, on April 11, 2014, Rainey

communicated to Martin his understanding that the Board consisted of Martin, Finley,

Moore, Peters, and Albanese, and there is no evidence Martin corrected him.11

           3.     Finley’s investigation into Martin’s Company expenses

      On January 23, 2014, Martin learned that Finley had caused Med-Dev to close,

without notice to Martin, the joint account held at Wells Fargo Bank that had been used

for Med-Dev‟s business. When Martin asked Finley about the account closure, Finley

responded that he had moved the account because he thought Martin was

misappropriating Company funds. Specifically, Finley had been monitoring Med-Dev‟s

finances since its inception in 2012 and, in late 2013, noticed that some of Martin‟s

reimbursements from the Company appeared to be for non-Med-Dev purposes. Upon

further investigation, Finley identified approximately twenty instances in which Martin

allegedly misused Company funds. Martin ultimately admitted that at least two of those

instances did involve expenses that should not have been charged to Med-Dev.


      or describes the circumstances surrounding Albanese‟s purported resignation.
      Further, it is undisputed that at the January 16, 2014 meeting, the size of the Board
      was expanded from four members to five. JS ¶ 17. Based on the absence of any
      evidence that the Board‟s size was reduced to four members, I consider the
      statement in the Written Consent as to the Board‟s size to be simply an error on
      Tomasek‟s part.
10
      JX 32, 40, 47, 55, 56, 58, 62, 63.
11
      JX 58.

                                           6
       Finley discovered, for example, that Martin used his Med-Dev debit card on

February 14, 2012 to pay $2,500 to the law firm Mauro, Savo, Camerino, Grant & Schalk

(“Mauro Savo”).12 Tomasek shared office space with Maura Savo and occasionally

would “farm out” litigation matters to that firm because he was not a litigation attorney.

When questioned about the $2,500 charge, Martin first claimed that it was for legal work

related to Med-Dev‟s founding that Tomasek had referred to Mauro Savo.                After

Tomasek denied farming out any Med-Dev-related work to Mauro Savo, Martin stated, in

a March 25, 2014 email to Tomasek, that he had made a mistake and that the $2,500

payment, in fact, pertained to a different entity that was not affiliated with Med-Dev.

       Martin also used his Med-Dev debit card to pay $23,267 to Baltusrol Country

Club in New Jersey.13 Martin and other Med-Dev employees, including Finley, used

Baltusrol “to entertain prospective investors, sales management, possible mergers,

potential employees, distributors, doctors, analysts, [investment banks], and customers.”14

Of that $23,267, Martin admitted, in a March 31, 2014 email to Tomasek, that $8,783

was paid for non-Med-Dev expenses.15




12
       JS ¶ 25.
13
       JS ¶ 32.
14
       JX 32.
15
       JX 56.

                                           7
                    4.     Martin’s resignation from the Board

       As the controversy regarding Martin‟s Company expenses was coming to a head,

the other members of the Board considered whether to remove Martin as a director. On

April 15, 2014, Tomasek circulated a memorandum to the Board members, with the

exception of Martin, regarding whether the Bylaws permitted the Board unilaterally to

remove him.16 Tomasek concluded the answer was no and that removing Martin from

the Board would require stockholder approval. By then the conflict had grown to the

point that “corporate activity seemed to have frozen.”17   Although Peters supported

Martin, the other directors no longer were speaking to Martin, and the Board became

“deadlocked.”18 Eventually, Martin suggested to Tomasek that it might be necessary for

him to resign to move the Company forward and indicated that he would be willing to do

so, on the condition that Lipes and Rainey be elected to the Board. Tomasek then

conveyed the proposed terms of Martin‟s resignation to Finley, who said it was a “good

idea.”19

       To effectuate this plan, Tomasek drafted a resignation letter and a Unanimous

Written Consent of Directors of Med-Dev (the “Written Consent”), pursuant to which

Martin‟s resignation was contingent on the appointment of Lipes and Rainey to the



16
       JX 68.
17
       Tomasek Dep. 39.
18
       Id.
19
       Id. at 40.

                                        8
Board.20 Tomasek sent those two documents to Martin on April 18, 2014 and separately

forwarded the documents to the rest of the Board members for their review. In his

transmittal email to Martin, Tomasek stated, “I have also attached the Board Consent,

appointing [Lipes] and [Rainey] to serve as Board members. [Lipes] and [Rainey] shall

be appointed once the D&O insurance is bound, scheduled for early next week.”21

Martin admits that he did not read the draft resignation letter Tomasek sent him on April

18. He focused, instead, on the Written Consent, which he found acceptable.

      The Board, sans Martin, held a conference call on April 18, 2014, and requested

that Tomasek remove the contingency in the resignation letter as to the appointment of




20
      JS ¶ 35. The draft resignation letter stated:

               Please accept this, my resignation as an officer and director of
               Med-Dev Corporation, effective upon the appointment of
               Messrs. Ned Lipes and Greg Rainey to serve as members of
               the Board of Directors of Med-Dev Corporation. If, in fact,
               the appointment of Messrs. Lipes and Rainey to the Board of
               Directors does not take place on or before 5:00 PM, Eastern
               Time, April 25, 2014, then this Resignation shall be
               automatically rescinded at such time.

      JS ¶ 37. Similarly, the Written Consent stated:

               [T]he Board has received the Resignation of Michael G.
               Martin from the Board of Directors and as an officer of Med-
               Dev and now desires to appoint Edward Lipes and Gregory
               Rainey to serve as members of the Board of Directors.

      JS ¶ 38.
21
      JX 70.

                                            9
Lipes and Rainey so that the Board could vet their qualifications first.22        Tomasek

modified the letter as requested and emailed Martin the revised resignation letter, which

simply stated “Please accept this, my resignation as Chief Executive Officer and as

Chairman of the Board and director of Med-Dev Corporation, effective 5:00 PM, Eastern

Time, April 19, 2014.”23

      In his email, Tomasek did not mention that he had changed the resignation letter

or that the Board wanted to vet Lipes and Rainey prior to appointing them. Although

Tomasek testified that he did discuss, at some point, both of those issues with Martin,24

Martin‟s April 21 email to Rainey, Lipes, Tomasek, and Peters indicates that Martin was

under the impression that once his resignation was submitted and the directors and

officers (“D&O”) insurance policies were effective, Lipes and Rainey would be




22
      Tomasek Dep. 118-19.
23
      JS ¶ 41.
24
      Tomasek Dep. 52 (“I obviously did [discuss the change in the language of the
      resignation letters with Martin]. I would have.”); Id. at 118-19 (“I had mentioned
      to [Martin] . . . that [Lipes and Rainey] were going to the Board of Directors . . .
      the Board had not told me when they told me to change the resignation getting rid
      of the contingency language that they were not going to appoint or consider
      appointing the two gentlemen Rainey and Lipes to the Board. The whole point
      was that they needed to vet their qualifications and that‟s what I‟m sure I
      explained to [Martin] as the reason that he should sign the unconditional
      resignation. I said they‟re going to interview these guys, I‟m sure that these guys
      are going to be qualified, you need to sign this resignation so that . . . the company
      can move on and get things done.”).

                                          10
appointed to the Board.25 Martin executed the updated resignation letter and emailed it to

Tomasek on April 19, copying Peters on that email. Tomasek then sent the signed

resignation letter to the rest of the Board on April 20. As Martin admits, because he

concededly did not read the initial resignation letter containing the conditional language,

he was unaware that any changes had been made to the resignation letter when he signed

it.26 Martin did read the Written Consent that accompanied the first resignation letter.

Tomasek did not include a Written Consent with the second resignation letter, but he also

did not indicate to Martin that there would be any changes to the original Written

Consent.27   Thus, Martin testified credibly that he believed, at all times, that his

resignation was conditioned on the appointment of Lipes and Rainey to the Board.28

And, Tomasek acknowledged that he understood that Martin viewed his resignation as

contingent on Lipes and Rainey‟s appointment to the Board, even after Martin signed the

unconditional resignation letter.29




25
       JX 78 (“I am asking Joe Tomasek to schedule a BOD teleconference for Thursday
       morning [presumably April 24, 2014] at 8 AM. By that time Finley should have
       the D&O Insurance and the resignation and new BOD acceptances should
       seamlessly occur.”).
26
       Tr. 267.
27
       Tr. 266-69 (Martin).
28
       Tr. 169-72, 260-61 (Martin).
29
       Tomasek Dep. 52-53.

                                          11
                5.      The Board’s actions after Martin’s resignation

       On April 21, 2014, Martin emailed Lipes, Rainey, Tomasek, and Peters requesting

a Board meeting to allow his resignation and the appointments of Lipes and Rainey to

occur “seamlessly.”30 On April 25, 2014, Finley issued a memorandum to the Board

stating that Martin had resigned and that he was calling a special emergency meeting of

the Board on April 29 to: (1) accept Martin‟s resignation; (2) retroactively terminate

Martin‟s consulting agreement; and (3) appoint Albanese to fill Martin‟s vacancy.31 At

that meeting, the Board appointed Albanese to fill the Chairman position vacated by

Martin.32 There is no indication that the Board discussed the possibility of appointing

Lipes or Rainey as directors at the April 29 meeting. Although Finley‟s memorandum

purportedly was sent to the full Board,33 Peters did not receive notice of, or participate in,



30
       JX 78. Martin apparently held the mistaken belief that the Board had to accept his
       resignation before it became effective. As discussed in Section II.B.2 infra, that is
       incorrect.
31
       JX 1 at LACK_000337-41.
32
       JX 72. Martin claims that JX 72—Finley‟s notes from the April 29 Board
       meeting—indicates that Albanese resigned from his Board position sometime after
       his January 16 appointment. Plaintiff relies on the statement in Finley‟s notes that
       a motion was made “to add G. Albanese as a BOD to fill [Martin‟s] vacancy
       [previously] added to BOD 1/16/14.” Id. Because the notes indicate that
       Albanese previously was added to the Board on January 16, the date of his original
       appointment, and do not mention that Albanese ever resigned, I find unpersuasive
       Martin‟s contention that the notes provide conclusive evidence that he resigned at
       some point after his original appointment. Instead, I find it more likely, based on
       the absence of any direct evidence that Albanese resigned from the Board, that
       Finley‟s notes mean that, at the April 29 meeting, the Board selected Albanese, as
       a current Board member, to fill Martin‟s vacant Chairman position.
33
       See JX 1 at LACK_00337.
                                           12
the April 29 meeting. After the meeting, Peters promptly emailed Finley to voice his

frustration:

               I disagree completely with conducting board related business
               in my absence. I was not notified of the election of people to
               the board. If I was notified of such actions I would have
               requested that the board meeting be arranged to permit my
               attendance. No proper notification was provided that such
               action was to be taken.34

       On April 29, Rainey emailed Finley, copying Albanese, Peters, Moore, Tomasek,

and Lipes, stating, “It has been over a week since [Martin‟s] resignation from the

[Board]. It was my understanding that [Lipes] and I would be joining the board.” 35

Finley responded by notifying Rainey that the Board had accepted Martin‟s resignation




34
       JX 137. Defendants object to the admission of this email chain as evidence.
       Martin obtained the email chain from Peters just before trial and forwarded it to
       Defendants when it was received. See Tr. 59-63 (Finley). Defendants object to
       this evidence on the grounds of untimeliness and unfair surprise. As Martin points
       out, however, Finley was copied on all of these emails and responded to some of
       them. See JX 137. In addition, although Defendants argue that Martin could have
       sought discovery from Peters earlier because he was a friendly witness,
       Defendants, likewise, could have sought discovery from Peters and obtained the
       evidence earlier. In fact, given Peters‟ role as one of the four initial Board
       members, he appears to have been an obvious potential source of relevant
       evidence. Trial courts must balance their duty “to admit into evidence all relevant
       and material facts” with their “correlative duty of enforcing standards of fairness
       and compliance with the Rules [of Evidence].” Hoey v. Hawkins, 332 A.2d 403,
       407 (Del. 1975). Because Defendants presumably knew of this evidence‟s
       existence and could have obtained it earlier from Peters, and because Defendants
       have not shown that Martin delayed providing it to them once he received it, I do
       not consider the emails to be untimely or to constitute an unfair surprise.
       Accordingly, I overrule Defendants‟ objection and admit JX 137.
35
       JX 137.

                                           13
and elected Albanese to fill his vacancy.36 Finley further indicated that the Board would

make a motion at the next meeting to nominate Rainey as an independent Board member

and that the Board needed to review Lipes‟s resume before considering his appointment.

Lipes sent his resume and biographical information to Finley that same day. On May 2,

2014, Lipes emailed Finley that he was “anxious to see Med-Dev moving towards

product launches as soon as possible” and asking when he and Rainey could join the

Board.37 On the same day, Rainey emailed Finley again and echoed Lipes‟s sentiments,

asking “wasn‟t [Martin‟s] resignation contingent upon [Lipes] and I being installed onto

the board within a specific time frame?”38 Rainey further stated that they “certainly want

to stay within that time frame or we will be faced with the situation of [Martin] rejoining

the board and then leaving it again.”39 In another email, Peters expressed his agreement

with Rainey.

      On May 1, 2014, Martin wrote to Tomasek asking whether “there [was] any

update on [Rainey] and [Lipes] being added to the [Board]?”40 Later that day, Peters

forwarded Martin an email from Finley announcing to third parties that Martin had

resigned from the Board. Martin forwarded that email to Tomasek saying that “[Martin]



36
      Id.
37
      Id.
38
      Id.
39
      Id.
40
      JX 85.

                                          14
thought [his] resignation was effective only after [Lipes] and [Rainey] were added to the

[Board].”41 Martin then wrote to Tomasek on May 2, 2014 and purported to rescind his

resignation because Lipes and Rainey had not been appointed as directors.42 According

to Martin, Tomasek responded that the Board had “backed out of the deal.”43 Finley

testified that the Board ultimately decided not to appoint Lipes and Rainey because: (1)

they felt that Lipes and Rainey did not share their concern regarding Martin‟s Company

expenses; and (2) they were troubled by the fact that Lipes and Rainey had assigned their

proxies to Martin.44

       On May 7, 2014, Peters also submitted his resignation from the Board. On August

20, 2014, Finley distributed a newsletter to Med-Dev investors announcing both that he

was succeeding Martin as the CEO and that his brother, Kevin Finley, and Deanne Dulik

Garver, Ph.D., had been appointed to the Board.45 On September 2, Rainey emailed

Finley, copying Lipes, Albanese, and Moore, to express his irritation with the Board‟s

actions since Martin‟s resignation:

                In April, Ned Lipes and I presented our CV‟s to you and your
                board of directors. To date? Nothing. Yet you have the time
                to appoint two new directors, one your brother and the other
                an individual whom you describe as having significant


41
       JX 86.
42
       JX 87.
43
       Tr. 173.
44
       Tr. 120-22.
45
       JX 104 at P_000510-11.

                                           15
               industry experience. Great. You take the cumulative 75+
               years of experience between Ned and myself and totally
               ignore that in favor of a family member and someone no one
               knows. . . . The unprofessionalism that you have exhibited in
               this and other matters regarding me and other investors whom
               I have introduced to Med Dev is repugnant.46

         6.       The Lackawanna County criminal investigation of Martin

      In or around March 2014, while the Board was investigating Martin‟s expenses,

Finley engaged a Scranton attorney and former prosecutor, Amil Minora, Esq., to

represent Med-Dev.47 According to Defendants, Minora was hired because Tomasek had

represented Martin in various personal and business matters for over twenty years. 48

Martin, on the other hand, alleges that Minora was hired primarily because of his contacts

at the Lackawanna County District Attorney‟s Office (the “LCDA”).49 On May 6, 2014,

after Martin‟s April 19 resignation from the Board, Minora complained to the LCDA on

Med-Dev‟s behalf regarding Martin‟s Company expenses and alleged they constituted

theft.50 Lackawanna County Detective Lisa Bauer handled the criminal investigation.

      In connection with its complaint, the Company disclosed the $2,500 payment that

Martin caused the Company to make to Mauro Savo. Med-Dev also claimed that Martin




46
      JX 105.
47
      Minora evidently still worked part-time as a Lackawanna County Assistant
      District Attorney. See JX 131.
48
      JX 55.
49
      JX 131.
50
      JX 1 at LACKA_000003.

                                          16
improperly paid $70,000 of Company funds to Scotland Yarns, LLC, a company he

owned, and that Martin had loaned Tomasek $10,000 from Med-Dev‟s funds. Minora

also requested that Bauer look into theft claims that had been made against Martin in

connection with his 2009 arrest in Bergen County, New Jersey.

       In 2009, Martin was arrested in Bergen County on charges of theft by deception

for allegedly falsifying information on financial documents (the “2009 Arrest”). Martin

eventually entered a pretrial intervention program, under the terms of which Martin said

the charges against him would be dismissed and expunged in exchange for his

cooperation with prosecutors. The charges against Martin were dropped, but the 2009

Arrest was never expunged. Finley and Tomasek apparently knew of the 2009 Arrest

before Med-Dev‟s founding, but they were under the impression that it had been

expunged from Martin‟s record. In May 2014, however, Tomasek learned that the arrest

never had been expunged. On May 20, Tomasek emailed the Board claiming that Martin

had “deceived” him into believing the 2009 Arrest had been expunged and advising them

that a potential issue might exist regarding Med-Dev‟s duty to amend prior stockholder

filings to disclose the 2009 Arrest.51

       Based on the information Finley provided, Bauer obtained two search warrants.

The first was to obtain Martin‟s bank records; the second sought Med-Dev‟s bank records

in order to verify what Finley and Minora had reported. After the search warrants were

issued, Martin retained counsel to defend him against Med-Dev‟s criminal accusations.


51
       JX 96.

                                         17
On July 25, 2014, Minora sent Martin‟s counsel a proposed settlement agreement that,

according to Minora, Martin‟s counsel had invited and asked him to draft.52 In addition,

Bauer agreed to a request from Martin‟s attorneys to put the investigation on hold so the

parties could attempt to settle the matter. Minora‟s proposed settlement agreement stated

that “[the LCDA] believes probable cause exists to charge Martin with criminal conduct”

and called for Martin to relinquish all interests in Med-Dev in exchange for the

termination of the Lackawanna County criminal investigation.53          Minora then sent



52
      Minora Dep. 37-38.
53
      JX 101. Defendants object to the admission of this evidence regarding their
      settlement negotiations under Delaware Rule of Evidence (“D.R.E.”) 408. Under
      Rule 408:

             Evidence of (1) furnishing or offering or promising to furnish,
             or (2) accepting or offering or promising to accept, a valuable
             consideration in compromising or attempting to compromise
             a claim which was disputed as to either validity or amount is
             not admissible to prove liability for or invalidity of the claim
             or its amount. Evidence of conduct or statements made in
             compromise negotiations is likewise not admissible. This rule
             does not require the exclusion of any evidence otherwise
             discoverable merely because it is presented in the course of
             compromise negotiations. This rule also does not require
             exclusion when the evidence is offered for another purpose,
             such as proving bias or prejudice of a witness, negativing a
             contention of undue delay or proving an effort to obstruct a
             criminal investigation or prosecution.

      D.R.E. 408. Insofar as Martin is utilizing this evidence to justify the
      reasonableness of his delay in bringing this action—i.e., for purposes of refuting
      Defendants‟ laches affirmative defense—I hold the evidence is admissible, as it is
      offered to “negativ[e] a contention of undue delay.” Id.

      Plaintiff also is using this evidence to support his claim for attorneys‟ fees under
      the bad faith exception to the American Rule, claiming that it is admissible under
                                         18
Martin‟s attorney an email that threatened to seek criminal charges if Martin did not

agree to Med-Dev‟s proposed settlement.54 Thereafter, Martin retained different defense

counsel and declined to settle with the Company. The investigation then resumed.

      On August 28, 2014, Martin‟s new defense counsel, Henry Hockheimer, Esq., sent

a letter to Minora notifying him that he believed Minora‟s threat of criminal action was

made to gain an advantage in a civil matter and could be unlawful and in violation of the

Pennsylvania Rules of Professional Conduct.55 Minora responded to Hockheimer on

August 29 by withdrawing Med-Dev‟s settlement offer.56           On September 2 and 4,



      this Court‟s decision in Paige Capital Management, LLC v. Lerner Master Fund,
      LLC, which held that “Rule 408 does not exclude the introduction of settlement-
      related evidence if the evidence is being introduced to prove a claim arising out of
      a wrong committed during settlement negotiations.” 22 A.3d 710, 726 (Del. Ch.
      2011). As Defendants point out, Martin is attempting to use settlement evidence
      to prove their liability for his attorneys‟ fees for allegedly acting in bad faith. In
      particular, Martin claims that Defendants acted in bad faith by making a baseless
      criminal charge against him and then attempting to extort a settlement from him
      by offering to halt the criminal investigation in exchange for his relinquishment of
      all interests in the Company. Defendants contend this is explicitly forbidden by
      Rule 408, as it constitutes using “[e]vidence of . . . offering . . . valuable
      consideration . . . to prove liability for . . . [a] claim.” Rule 408, however, only
      forbids using evidence of a settlement offer to prove or disprove liability for the
      claim being settled. In this case, Martin is using evidence of Defendants‟ offer to
      drop the criminal charges in Lackawanna County to prove that they committed a
      wrong during the settlement negotiations that supports his fee-shifting claim.
      Martin does not seek to use the disputed evidence to prove or disprove his liability
      as to the underlying criminal charges. This falls within the exception to Rule 408
      articulated in Paige Capital Management, LLC; thus, the evidence is admissible.
54
      JX 1 at LACKA_000041.
55
      Id. at LACKA_000033.
56
      JX 132.

                                          19
Hockheimer sent letters to Bauer, expressing concern that Med-Dev might be using the

assistance of law enforcement to gain an advantage over Martin in a civil dispute and

explaining the circumstances surrounding Martin‟s allegedly improper Company

expenses.57

      To evaluate Hockheimer‟s explanations regarding Martin‟s expenses, Bauer

interviewed Tomasek. In the interview, Tomasek told Bauer that:

              [T]here [was] something personal going on with Mr. Finley
              and Mr. Martin because it seems like Mr. Finley came after
              Mr. Martin with a vengeance demanding a criminal
              investigation instead of coming to Attorney Tomasek and
              asking him to look into the matter and try to work it out. He
              added that things with Mr. Martin and Mr. Finley seemed to
              be going great, and then Mr. Martin told Mr. Finley that Med-
              Dev needed someone else with experience to come in, and . . .
              Mr. Finley thought that Mr. Martin was trying to get rid of
              him, and maybe that‟s why he is taking this situation to the
              extreme.58

Tomasek also informed Bauer that the 2009 Arrest stemmed from a disgruntled investor

and that the charges ultimately were dismissed.59 Despite Finley‟s continued urging that

Bauer revisit the 2009 Arrest, she concluded that it had no bearing on her investigation,

and she never reached out to Bergen County.60




57
      JX 133-34.
58
      Id. at LACKA_000008.
59
      JX 1 at LACKA_000007-08.
60
      Bauer Dep. 69-72.

                                         20
      Bauer interviewed Martin on September 22, 2014 and, shortly thereafter,

concluded that the dispute between Martin and Med-Dev was civil in nature and there

was insufficient evidence to pursue criminal charges.61 Bauer also requested that District

Attorney Anthony Jarbola review the evidence and provide his opinion. Upon review of

Bauer‟s report, Jarbola concurred with her conclusion.62 Finley then reached out to

another Lackawanna County Assistant District Attorney, Eugene Talerico, to try and

convince him to keep the criminal case against Martin open. After reviewing Bauer‟s

report, however, Talerico agreed with Bauer and Jarbola that insufficient evidence

existed to pursue criminal charges.63 The LCDA‟s criminal investigation ultimately

closed on October 1, 2014 without Martin being arrested or charged.

                             C.       Procedural History

      Martin filed his original complaint on January 7, 2015. Defendants filed a motion

to dismiss on February 2, in response to which Plaintiff filed an amended complaint on

March 9. Defendants then withdrew their motion to dismiss and filed an answer. After

the parties engaged in discovery and, in conjunction with the pretrial briefing, Martin

moved to amend his complaint again—this time to comport with evidence obtained

during discovery.




61
      Id. at LACKA_000009-13.
62
      Id.
63
      Bauer Dep. 89-93.

                                          21
       In his motion, Plaintiff proposed to make three categories of amendments: (1) the

removal of the originally pled Count II, which argued that Albanese‟s appointment to the

Board was invalid because his appointment allegedly violated the Bylaws (the “Old

Albanese Claim”); (2) the assertion of a new Count II and related allegations that

Albanese must be removed as Chairman of the Board and a director because Martin‟s

resignation was ineffective, void, or voidable (the “New Albanese Claim”); and (3) other

miscellaneous allegations unrelated to categories (1) and (2).      Defendants opposed

Plaintiff‟s motion as to the Old Albanese Claim on the grounds that they needlessly had

incurred attorneys‟ fees and otherwise been forced to expend time and resources

defending against a claim that they always contended was frivolous, but was being

withdrawn only belatedly. Further, Defendants opposed Martin‟s motion as to the New

Albanese claim on the grounds that they may be prejudiced because the claim was not

brought in a timely manner. On June 11, 2015, I granted Plaintiff‟s motion as to all three

of his requested categories of amendments and allowed him to file his second amended

complaint (the “Complaint”). I did so, however, without prejudice to Defendants‟ ability

to seek fees and expenses relating to the Old Albanese Claim and to argue that the

admission of evidence relating to the New Albanese Claim had prejudiced Defendants‟

ability to defend this litigation on the merits.

       I presided over a trial of this summary proceeding pursuant to 8 Del. C. § 225 on

June 10 and June 11, 2015. I ordered the parties to submit simultaneous post-trial briefs

on July 10 and to treat those briefs as answering briefs to the arguments made in their

adversary‟s respective pretrial briefs. Post-trial oral argument was held on July 28. This

                                             22
Memorandum Opinion reflects my post-trial findings of fact and conclusions of law in

this matter.

                             D.      Parties’ Contentions

       Plaintiff, Martin, contends that his resignation was invalid and, therefore, that he

should be reinstated to the Board, on three bases. First, Martin claims that his oral

resignation—which was made conditional on the appointment of Lipes and Rainey to the

Board—rather than his written, unconditional resignation letter has legal effect. Second,

Plaintiff argues that the unconditional, written resignation letter is unenforceable under

general contract principles because: (a) he lacked intent to be bound; (b) the resignation

letter lacked sufficiently definite terms; and (c) Defendants failed to provide sufficient

consideration. Finally, Martin argues that his resignation was obtained improperly under

false pretenses and as a result of Defendants‟ and Tomasek‟s misrepresentations and

knowing silence.

       Martin also claims that Albanese‟s position on the Board should be invalidated

because Albanese replaced Martin as the Chairman after Martin‟s resignation and,

according to Plaintiff, that purported resignation was ineffective. Consequently, because

Martin‟s resignation should have no legal effect, neither should the Board‟s appointment

of Albanese to replace him as Chairman.

       Regarding Martin‟s argument as to the validity of his resignation, Defendants

respond that Martin‟s oral resignation was superseded by his unconditional, written

resignation letter. Defendants also maintain that Martin‟s contract-based arguments are

misplaced because director resignations are statutory, rather than contractual, documents.

                                          23
And, to the extent that Plaintiff claims that his resignation was the result of Defendants‟

fraudulent inducement, Defendants insist that the facts do not support such a finding.

       Martin also contends that Albanese‟s position on the Board depends on whether

Martin resigned on April 19, 2014, as Defendants contend, because Martin alleges that

Albanese resigned from his position as the purported fifth director before April 19.

Defendants assert that Plaintiff never proved that Albanese resigned after his original

appointment to the Board. As a result, if Albanese was a Board member at the time of

Martin‟s resignation, then the validity of Martin‟s resignation would affect whether

Albanese is the Chairman, but would have no bearing on the validity of Albanese‟s

position as a director.

       Defendants also assert equitable defenses of laches, waiver, acquiescence, and

estoppel, and claim that both Counts I—regarding Martin‟s resignation—and II—

regarding Albanese‟s appointment—of the Complaint are barred by Martin‟s delay in

bringing this action.     Martin counters by asserting that Defendants‟ unclean hands

prevent them from utilizing equitable defenses. He bases that argument on Defendants‟

alleged bad faith conduct in this action and their attempted prosecution of Martin in

Lackawanna County.

       Finally, both parties seek an award of attorneys‟ fees from the other under the bad

faith exception to the American Rule. As described above, Martin maintains that he is

entitled to attorneys‟ fees from Defendants because of their alleged bad faith conduct in

this action and their attempted prosecution of him in Lackawanna County. Defendants,

on the other hand, seek to recover attorneys‟ fees from Plaintiff because of his bad faith

                                          24
in bringing and litigating this action, particularly as it relates to the multiple iterations of

his claims regarding the validity of Albanese‟s position on the Board.

                                    II.      ANALYSIS

                                  A.       Legal Standard

       “Plaintiffs have the burden of proving each element, including damages, of each of

their causes of action against each Defendant by a preponderance of the evidence.”64

“Proof by a preponderance of the evidence means proof that something is more likely

than not. It means that certain evidence, when compared to the evidence opposed to it,

has the more convincing force and makes you believe that something is more likely true

than not.”65 “By implication, the preponderance of the evidence standard also means that

if the evidence is in equipoise, Plaintiffs lose.”66

             B.      The Validity of Martin’s Resignation from the Board

       Martin brought this action to invalidate his resignation from the Board and to

obtain a declaration reinstating him as Chairman under Section 225(a) of the DGCL,

which grants this Court authority to determine “the validity of any election, appointment,

removal or resignation of any director or officer of any corporation, and the right of any




64
       OptimisCorp v. Waite, 2015 WL 5147038, at *55 (Del. Ch. Aug. 26, 2015).
65
       Agilent Techs., Inc. v. Kirkland, 2010 WL 610725, at *13 (Del. Ch. Feb. 18,
       2010) (quoting Del. Express Shuttle, Inc. v. Older, 2002 WL 31458243, at *17
       (Del. Ch. Oct. 23, 2002)).
66
       OptimisCorp, 2015 WL 5147038, at *55.

                                             25
person to hold or continue to hold such office.”67 Section 141(b) of the DGCL states that

“[a]ny director may resign at any time upon notice given in writing or by electronic

transmission to the corporation. A resignation is effective when the resignation is

delivered unless the resignation specifies a later effective date or an effective date

determined upon the happening of an event or events.”68          “Determining whether a

director or officer has resigned is a question of fact determined by the circumstances of

each case.”69 “In general, a director may resign verbally through a sufficiently clear

manifestation of his or her intent to resign. Although the magic words „I resign‟ may not

be necessary, there must nonetheless be some objective manifestation of words or actions

to that effect.”70   “In a related context it has been held that „loose and ambiguous

language will not be regarded as sufficient to prove the resignation of a corporate officer,

at least where the subsequent acts and declarations of the officer are inconsistent with any

such contention.‟”71




67
       8 Del. C. § 225(a).
68
       8 Del. C. § 141(b).
69
       Dionisi v. DeCampli, 1995 WL 398536, at *8 (Del. Ch. June 28, 1995) (citing
       Bachmann v. Ontell, C.A. No. 7805, at 6 (Del. Ch. Nov. 16, 1984); Lasher v.
       Inter-Continental Biologics, Inc., 1984 WL 137716, at *8 (Del. Ch. June 14,
       1984)).
70
       Oracle P’rs, L.P. v. Biolase, Inc., 2014 WL 2120348, at *16 (Del. Ch. May 21,
       2014), aff'd, 97 A.3d 1029 (Del. 2014).
71
       EDWARD P. WELCH ET AL., FOLK ON THE DELAWARE GENERAL CORPORATION
       LAW § 141.05 at 4-316 (6th ed. 2015) (quoting Lasher, 1984 WL 137716, at *8).

                                          26
       With these principles in mind, I turn to Plaintiff‟s three arguments, stated above,

as to why his April 19, 2014 unconditional, written resignation from the Board was

ineffective. I address each of those arguments in turn.

     1.      Did Martin orally resign and, if so, was that resignation effective?

       Martin argues that, at all times, he intended his resignation to be conditional on the

appointment of Lipes and Rainey to the Board. Plaintiff communicated this intent to

Tomasek, who was acting on behalf of the Company. Tomasek acknowledged that

Martin always intended his resignation to be conditional and testified that he

communicated this intention to Finley who agreed that Martin‟s conditional resignation

was a “good idea.”72       Plaintiff, therefore, contends that any subsequent writing

confirming his resignation was unnecessary and ineffective because his initial oral,

conditional resignation was communicated to Med-Dev via Tomasek and represented an

objective manifestation of Martin‟s intent to resign.73

       I find as a matter of fact, however, that Martin‟s verbal communications with

Tomasek were not sufficiently definite to constitute an objective manifestation of

Martin‟s intent to resign. Rather, Martin‟s communications with Tomasek represented

preliminary discussions regarding Martin‟s willingness to resign conditionally, if that was

agreed to by the Board. Both Martin and Tomasek testified that “Martin suggested” that

he should resign when they were discussing how to resolve the conflict on the Board, so



72
       Tomasek Dep. 40, 52-53.
73
       See Oracle P’rs, L.P., 2014 WL 2120348, at *16-17.

                                           27
that the Company could move forward.74 It does not appear, based on the evidence in the

record, that either Tomasek or Martin took those suggestions to be controlling. Rather,

Tomasek proceeded to draft formal documents regarding the resignation and sent them to

Martin. Although oral resignations generally are permissible under Delaware law,75

Martin‟s communications with Tomasek and, through him, to the Board were not

sufficiently clear manifestations that he had a present intention to resign.         Thus, I

conclude that Martin‟s purported oral, conditional resignation is legally ineffective.

     2.       Is Martin’s written resignation unenforceable under general contract
                                            principles?

          Martin argues that “[t]his Court has consistently applied basic contract principles

when determining whether or not to enforce a director‟s resignation.”76 Defendants, on

the other hand, assert that “[d]irectorship resignations pursuant to 8 Del. C. §141(b) are




74
          Tomasek Dep. 40; Tr. 169 (Martin).
75
          See, e.g., Oracle P’rs, L.P., 2014 WL 2120348, at *16-17 (finding that a director‟s
          oral resignation was effective because the resigning director and the other
          directors who heard his oral statement understood that he was resigning
          immediately); Boris v. Schaheen, 2013 WL 6331287, at *17-18 (Del. Ch. Dec. 2,
          2013) (“[A] director may resign orally. Subsequent actions consistent with an oral
          resignation can support finding a resignation without written notice.”); Dionisi,
          1995 WL 398536, at *8 (finding a director‟s oral resignation effective because he
          made it clear that he was resigning immediately from all of his positions with the
          company) (quoting Bachmann v. Ontell, 1984 WL 8245, at *2 (Del. Ch. Nov. 27,
          1984) (“I can conceive of circumstances where a completely illogical result would
          follow from the refusal of the law to recognize an oral resignation clearly
          given.”)).
76
          Pl.‟s Post-Trial Br. 42.

                                             28
creatures of statute, not contract.”77 Resolution of this dispute as a threshold matter is

important because a number of Martin‟s contentions regarding the invalidity of his

unconditional resignation letter are couched in terms of contract law. On that premise,

Plaintiff contends that his written resignation is unenforceable for want of essential

elements of a contract, including the intent to be bound, definite terms, and consideration.

         Based on the plain language of Section 141(b), I conclude that Defendants‟

characterization of director resignations as statutory, rather than contractual, instruments

is accurate. Although Delaware courts have applied contract law principles to interpret

documents relevant to Section 225 claims,78 the only requirement in Section 141(b) for a

director‟s resignation to be effective is that it be communicated to the corporation. 79 The

history of Section 141(b) supports this conclusion. Under the prior common law rule, a

board had to accept a director‟s resignation in order for the resignation to be effective, but

that requirement was removed by the 1968 amendment to that section.80 I see no reason

to read additional elements for an effective resignation into Section 141(b) beyond what

the statute itself requires. Thus, I reject, as a matter of law, Plaintiff‟s claim that his

written resignation is unenforceable under general contract terms because I find it without

merit.



77
         Defs.‟ Post-Trial Br. 21.
78
         See Mariucci v. DeSantis, 1997 WL 61125, at *4 (Del. Ch. Oct. 14, 1997).
79
         8 Del. C. § 141(b).
80
         EDWARD P. WELCH ET AL., supra note 71, § 141.05 at 4-317.

                                           29
     3.      Was Martin’s unconditional resignation obtained under false pretenses?

          Martin argues that his “resignation is ineffective, invalid and voidable because it

was improperly obtained under false pretenses and as a result of Defendants‟ and

[Tomasek‟s] misrepresentations and knowing silence.”81 Because Plaintiff frames this

argument in terms of contract principles, Defendants contend that my conclusion that

Martin‟s resignation letter is not a contract preempts this argument.              Although I

determined above that Martin‟s written resignation constituted a statutory, rather than

contractual, instrument, this Court has held that “a resignation will be deemed invalid if

obtained through trickery or misrepresentation.”82 As a result, Martin‟s claim that his

resignation was invalidly obtained via Defendants‟ misrepresentations does not depend

on a finding that his resignation letter was a contractual document.83




81
          Pl.‟s Post-Trial Br. 45-46.
82
          Hockessin Cmty. Ctr., Inc. v. Swift, 59 A.3d 437, 458 (Del. Ch. 2012).
83
          Id. (comparing ineffective resignations obtained by trickery or misrepresentation
          to other non-contractual board actions invalidated by such conduct (citing Fogel v.
          U.S. Energy Sys., Inc., 2007 WL 4438978, at *3 (Del. Ch. Dec. 13, 2007) (“Where
          a director is tricked or deceived about the true purpose of a [special] board
          meeting, and where that director subsequently does not participate in that meeting,
          any action purportedly taken there is invalid and void.”); Schroder v. Scotten,
          Dillon Co., 299 A.2d 431, 436 (Del. Ch. 1972) (“A quorum obtained by trickery is
          invalid and the reasoning which forbids trickery in securing a quorum applies
          equally well to securing the absence of opposing directors from a meeting by
          representing that such a meeting will not be held.”))).

                                             30
                                  a.       Legal standard

       Transactions entered into in reliance on material misrepresentations are voidable.84

For a transaction to be voidable, a plaintiff must show: “(1) that there was a

misrepresentation; (2) that the misrepresentation was either fraudulent or material; (3)

that the misrepresentation induced the recipient to enter into the contract; and (4) that the

recipient‟s reliance on the misrepresentation was reasonable.”85 A misrepresentation is

an assertion that is not in accordance with the facts and is material if it would induce a

reasonable person to manifest his assent.86 In addition, “fraud does not consist merely of

overt misrepresentations, but „may also occur through deliberate concealment of material

facts, or by silence in the face of a duty to speak.‟”87

                                    b.       Application

       Martin asserts that Defendants‟ misrepresentations induced his unconditional

resignation from the Board. Martin highlights Tomasek‟s communications with him and

argues that Tomasek acted on behalf of the Board in those interactions. Specifically,

Plaintiff claims that Tomasek misrepresented the legal effect of the second resignation


84
       See Naughty Monkey LLC v. MarineMax Ne. LLC, 2011 WL 4091851, at *3 (Del.
       Ch. Aug. 31, 2011) (“[A] party may escape a contract which it was induced to
       enter by the other party‟s fraudulent or material misrepresentation . . . .” (citing
       Berdel, Inc. v. Berman Real Estate Mgmt., Inc., 1997 WL 793088, at *8 (Del. Ch.
       Dec. 15, 1997))).
85
       Alabi v. DLH Airways, Inc., 583 A.2d 1358, 1361-62 (Del. Super. 1990) (citing
       RESTATEMENT (SECOND) OF CONTRACTS §§ 159, 164 (1981)).
86
       Id.
87
       Gaffin v. Teledyne, Inc., 611 A.2d 467, 472 (Del. 1992).

                                            31
letter by failing to inform Martin that: (1) the Board had decided to vet Lipes and Rainey

before appointing them as directors; and (2) Tomasek had removed the condition that was

present in the first resignation letter at the Board‟s request. As to the first point, the

evidence is unclear regarding whether Tomasek communicated to Martin that the Board

wanted to vet Lipes and Rainey before appointing them as directors.           If I credit

Tomasek‟s testimony that he did communicate the Board‟s intentions to Martin, I find it

more likely than not that Tomasek also gave Martin the impression that the vetting

merely was a formality.88     For example, Tomasek testified that he told Martin that

“they‟re going to interview these guys, I‟m sure that these guys are going to be qualified

. . . .”89 Tomasek acknowledged, however, that he was aware that Martin, at all times,

intended for his resignation to be contingent on the appointment of Lipes and Rainey to

the Board.90 Yet, the only contingency regarding the appointment of Lipes and Rainey

that Tomasek unquestionably did mention to Martin was the need for the Company‟s

D&O insurance policies to be effective. There is no evidence that anyone expected that

issue to be problematic, and ultimately it was not.




88
       Tr. 270 (Martin) (“The board resolution [appointing Lipes and Rainey to the
       Board] was a fait accompli as far as I was concerned.”).
89
       Tomasek Dep. 119.
90
       Tomasek Dep. 52-53.

                                           32
       Regarding the second alleged misrepresentation, Tomasek testified that he did

discuss the change to the resignation letter with Martin.91 But, the documentary evidence

provides no support for that allegation.92 Having considered the evidence of record, I

find it more likely than not that Martin still believed that his resignation was conditioned

on Lipes and Rainey‟s appointment to the Board when he signed the unconditional

resignation and that Tomasek knew that and did nothing to dissuade Martin from that

notion.

       Because Tomasek, as the Board‟s agent, remained silent as to the unconditionality

of Martin‟s resignation despite knowing Martin would not have tendered his resignation

had he understood it to be unconditional, the Board obtained Martin‟s unconditional

resignation via Tomasek‟s material misrepresentations. In addition, under Delaware law,

a corporation generally is “liable for the acts and knowledge of its agents—even when the

agent acts fraudulently or causes injury to third persons through illegal conduct.”93

Tomasek was the Company‟s corporate counsel from 2012 until December 2014, 94 and

Defendants concede that he was acting as the Board‟s agent in his interactions with


91
       Id. at 52.
92
       JX 73 (email from Tomasek to Martin with the second, unconditional resignation
       letter attached containing no discussion of the removal of the condition from the
       first, conditional resignation letter).
93
       Stewart v. Wilm. Tr. SP Servs., Inc., 112 A.3d 271, 302 (Del. Ch. 2015); see also
       In re Am. Int’l Gp., Inc., 965 A.2d 763, 806 (Del. Ch. 2009) (citing E.I. du Pont de
       Nemours & Co. v. Admiral Ins. Co., 1996 WL 111133, at *2 (Del. Super. Feb. 22,
       1996)).
94
       Tr. 23 (Finley).

                                          33
Martin regarding his resignation.95 Thus, Tomasek‟s inducement of Martin to execute the

unconditional resignation letter under false pretenses is imputed to Med-Dev.

      Defendants argue that had Martin simply read both the first and second versions of

the resignation letter, he likely would have recognized that the second letter, which he

executed, was unconditional. According to Defendants, Martin‟s failure to notice the

plain unconditionality of the second resignation letter renders his reliance on any

misrepresentation by Tomasek unjustifiable.96 The reasonableness of Martin‟s reliance

on Tomasek‟s alleged misrepresentations, however, must be considered in the context of

the surrounding circumstances including his prior communications with Tomasek.

      Tomasek sent Martin the Written Consent along with the first resignation letter on

April 18, and the Written Consent reflected Martin‟s intent that his resignation be

conditional on the appointment of Lipes and Rainey to the Board. 97 Martin testified that

he believed the Written Consent was the crucial document in terms of effectuating his




95
      Defs.‟ Post-Trial Br. 28 n.13 (noting that Tomasek was “acting as Med-Dev‟s
      agent” when negotiating and drafting Martin‟s resignation).
96
      Carrow v. Arnold, 2006 WL 3289582, at *11 (Del. Ch. Oct. 31, 2006) (“It is
      unreasonable to rely on oral representations when they are expressly contradicted
      by the parties‟ written agreement. „Fraudulent inducement is not available as a
      defense when one had the opportunity to read the contract and by doing so could
      have discovered the misrepresentation.‟ Because [the plaintiff] had such an
      opportunity, any reliance he placed on prior, inconsistent, oral promises or
      representations was unreasonable.” (footnotes omitted) (quoting 17A AM. JUR. 2D
      CONTRACTS § 214 (2006))).
97
      See supra note 20.

                                         34
desire that Lipes and Rainey be appointed to the Board upon his resignation. 98 The

record also shows that Martin mistakenly believed that the Board had to accept his

resignation by way of a Board resolution—i.e., that the Written Consent was necessary to

effectuate his resignation. That belief may have resulted from Tomasek sending Martin

the Written Consent to Martin along with the first version of the resignation letter on

April 18, which suggests that those two documents should be read in conjunction with

one another. Because Tomasek did not send a second board resolution or written consent

with the second version of the resignation letter, it appears that Martin reasonably

assumed that the Written Consent had not changed.99 Further, in his April 18 email,

Tomasek affirmatively stated that “[Lipes and Rainey] shall only be appointed once the

D&O insurance is bound . . . ,”100 but mentioned no other contingency.

      After Martin indicated to Tomasek his willingness to resign from the Board on the

condition that Lipes and Rainey be elected to the Board, Tomasek conveyed that idea to

Finley, who said it was a “good idea.”101 On April 18, Tomasek forwarded the first draft

resignation letter and the Written Consent to the Board for their review. In a conference

call that day that did not include Martin, the other Board members asked Tomasek to

remove the contingency in the resignation letter so that they could vet the qualifications



98
      Tr. 266-70.
99
      See id.
100
      JX 70.
101
      Tomasek Dep. 40.

                                          35
of Lipes and Rainey first.102 As a result of that conversation, Tomasek sent Martin the

second, unconditional draft of the resignation letter. Thus, when Tomasek communicated

with Martin by email and orally on April 19, he knew that Finley and other Board

members were qualifying their willingness to appoint Lipes and Rainey as directors on

vetting them first. Nonetheless, I am not convinced that Tomasek communicated that

fact to Martin before Martin executed the purportedly unconditional resignation letter.

But, even if Tomasek did mention the Board‟s intention to vet Lipes and Rainey to

Martin, the evidence shows that he more than likely implied it was a mere formality and

that both of them would qualify as directors. Tomasek also did not inform Martin that he

had changed the resignation letter because Finley and the other directors instructed him to

make it unconditional. In these circumstances, I find that Tomasek, as Med-Dev‟s agent,

had a duty fully and fairly to disclose at least the vetting condition to Martin, which he

failed to do.103




102
       Id. at 118-19.
103
       Defendants seem to allege that they expected their vetting of Lipes and Rainey to
       be more than a mere formality. Indeed, because neither Lipes nor Rainey ever was
       nominated as a director, let alone appointed, it is questionable whether Finley or
       the Board ever intended to consider them seriously. Even if they did, however, the
       record proves that they never questioned their qualifications. Rather, Finley and
       those aligned with him objected to Lipes and Rainey‟s apparent allegiance to
       Martin. It is not clear whether Tomasek understood this on April 19, but it is
       largely immaterial to my decision. If he did, he should have been more forthright
       with Martin as to the vetting requirement. If he did not, I infer from the evidence
       that the Med-Dev Board did not disclose that information to him.


                                          36
       Taking all of these factors into account, I find it reasonable: (1) that Martin

believed the Written Consent, rather than the resignation letter, was the controlling

document in terms of assuring that Lipes and Rainey would be appointed to the Board;

(2) that Martin believed, because Tomasek did not send him an updated board resolution,

that the original Written Consent still would be used; and (3) for Martin to have relied on

Tomasek‟s representation that Lipes and Rainey would be appointed once Martin

resigned and the D&O insurance policies were effective. Thus, despite Martin‟s careless

failure to compare the terms of the first resignation letter to the second resignation letter,

his reliance on Tomasek‟s material misrepresentation by silence in the face of a duty to

speak as to the conditionality of Martin‟s resignation was reasonable.

       I conclude, therefore, that Martin‟s unconditional resignation letter was obtained

by Tomasek‟s misrepresentations as to whether his resignation was conditioned on the

appointment of Lipes and Rainey to the Board.           Martin reasonably relied on those

misrepresentations, and they were material because they induced Martin‟s unconditional

resignation. As a result, absent a successful equitable defense by Defendants, equity

demands that Martin‟s unconditional resignation be invalidated.

                         c.      Defendants’ equitable defenses

       Defendants argue that even if this Court finds that Martin‟s resignation was

obtained through false pretenses, Martin‟s claim to invalidate that resignation should be

barred by various equitable defenses. Although they included waiver, acquiescence, and

estoppel among their asserted defenses in the Joint Stipulation and their Pre-trial Brief,

Defendants relied only on laches in their Post-Trial Brief. That may be because Martin

                                           37
responded to all four of Defendants‟ equitable defenses by invoking the unclean hands

doctrine. Beyond that, Martin said little or nothing about the specific defenses of waiver,

acquiescence, or estoppel. Hence, I will focus my analysis on whether Plaintiff‟s claim

to invalidate his resignation under Section 225 of the DGCL is time-barred by laches.

                       i.     Acquiescence, estoppel, and waiver

       Before addressing laches, I pause briefly to discuss Defendants‟ other equitable

defenses. As to their acquiescence and estoppel defenses, Defendants assert that the

Board materially has changed its positions in reliance on Martin‟s unconditional

resignation and note that they would be prejudiced by “Martin‟s attempt to invalidate all

acts occurring after the date of his resignation” in his initial proposed second amended

complaint.104 Defendants contend that Martin, therefore, is barred by acquiescence and

estoppel from challenging the validity of his resignation.105 In the final second amended

complaint—i.e., the Complaint—filed just before trial, however, Martin, at my

instruction,106 removed the paragraphs in the initial proposed second amended complaint

that Defendants had cited as challenging all of the Board‟s actions taken after his


104
       Defs.‟ Pretrial Br. 35 (citing Joint Pretrial Stipulation and Order, Docket Item
       (“D.I.”) 61, Ex. A ¶¶ 104-108).
105
       Id. (citing Nevins v. Bryan, 885 A.2d 233, 246-50 (Del. Ch. 2005) (Section 225
       claim barred by acquiescence, estoppel, and laches in part because the defendants
       continued to carry on business after the allegedly defective act)).
106
       At the Pretrial Conference, I noted that the initial proposed second amended
       complaint could be prejudicial to Defendants because it sought the removal of all
       directors appointed to the Board after April 19, 2014. Martin‟s counsel then
       agreed to consider modifying the proposed amended pleading to narrow that
       request. See Pretrial Conference Tr. 6.

                                          38
purported retirement.107 As a result, Defendants‟ acquiescence and estoppel arguments

(as distinguished from laches) effectively are mooted because Martin‟s claim has been

limited such that the only Board action he seeks to challenge as a result of his allegedly

invalid resignation is the appointment of Albanese to Martin‟s seat.

      As to their waiver defense, Defendants argue that Martin violated his “duty to

speak because he believed the Board had violated his rights and had acted

impermissibly,” and yet did not object to the alleged violations.108 Defendants‟ assertion,

however, is contradicted by Martin‟s prompt attempt to retract of his resignation on May

2, 2014, upon learning from Tomasek that the Board had “backed out of the deal.” 109 To

the extent Defendants claim that Martin delayed unreasonably after May 2 in bringing

this action and thereby waived his claims, I reject that argument in the context of my

laches analysis below. Thus, Defendants‟ equitable defenses of acquiescence, estoppel,

and waiver do not entitle them to anything more than what is discussed elsewhere in this

Memorandum Opinion.



107
      Compare Joint Pretrial Stipulation and Order, D.I. 61, Ex. A ¶¶ 104-108
      (requesting that the Court declare that Martin is the rightful Chairman of the Board
      and that Albanese and any other director appointed after April 19, 2014 shall cease
      acting as a member of the Board), with Pl.‟s Motion to File Amended Compl., D.I.
      70, Ex. D ¶¶ 104-108 (requesting only that the Court declare that Martin is the
      rightful Chairman of the Board and that Albanese shall cease acting as a member
      of the Board).
108
      Defs.‟ Pretrial Br. 36 (citing Brittingham v. Bd. of Adjustment of Rehoboth Beach,
      2005 WL 170690, at *5 (Del. Super. Jan. 14, 2005) (“When a duty to speak exists,
      it is said that „silence gives consent.‟”)).
109
      Tr. 173 (Martin).

                                          39
                                       ii.        Laches

       Because it is an affirmative defense, Defendants bear the burdens of proof and

persuasion on the issue of laches.110 “Laches is an unreasonable delay by a party, without

any specific reference to duration, in the enforcement of a right, and resulting in prejudice

to the adverse party.”111 “In the Section 225 context, a delay of even a month and a half

has been held sufficient to bar a claim under the doctrine of laches.”112

       Martin discovered that the Board definitively had decided not to appoint Lipes and

Rainey as directors and purported to retract his resignation on May 2, 2014.113 Plaintiff

did not commence this action, however, until January 7, 2015. According to Defendants,

this “eight month delay in challenging the Board‟s composition is unreasonable.” 114 And,

in that eight-month time period, Defendants claim they materially changed their positions

in reliance on Martin‟s unconditional resignation by notifying investors and other third

parties of his resignation and by appointing Finley to succeed Martin as the CEO and


110
       See Ct. Ch. R. 8(c); Penn Mart Supermkts., Inc. v. New Castle Shopping
       LLC, 2005 WL 3502054, at *5 n.40 (Del. Ch. Dec. 15, 2005) (citing Warwick
       Park Owners Ass’n, Inc. v. Sahutsky, 2005 WL 2335485, at *4 (Del. Ch. Sept. 20,
       2005)).
111
       Whittington v. Dragon Gp., L.L.C., 991 A.2d 1, 7 (Del. 2009) (citing Reid v.
       Spazio, 970 A.2d 176, 183 (Del. 2009)).
112
       Klaassen v. Allegro Dev. Corp., 2013 WL 5739680, at *20 (Del. Ch. Oct. 11,
       2013) (citing Stengel v. Rotman, 2001 WL 221512 (Del. Ch. Feb. 26, 2011)).
113
       See supra notes 40-43 and accompanying text; see also Martin Dep. 34 (stating
       that he knew in early May 2014 that he was not going to be put back on the Board,
       even after attempting to retract his resignation).
114
       Defs.‟ Pre-Trial Br. 35.

                                             40
Kevin Finley and Garver to the Board.115 Plaintiff‟s eight-month delay is even longer

than the month and a half and seven-month delays that gave rise to successful laches

defenses in the context of Section 225 claims in the Stengel and Klaassen cases,

respectively.116 The courts have held, however, that “[t]he length of the delay is less

important than the reasons for it.”117

       In his briefs, Martin does not defend the reasonableness of his delay in bringing

this action other than by reference to the LCDA criminal investigation that provides the

basis for his unclean hands response. Martin testified, for example, that he “had to wait

until the gun to [his] head was away in Lackawanna County”—i.e., until the criminal

investigation over his Company expenses was completed—and that he “didn‟t sue

because of the lack of bandwidth due to the criminal . . . investigation.”118 Thus, Martin

essentially argues that it would be unreasonable to expect him to have defended himself

in the Lackawanna County criminal investigation and pursued his Section 225 claims

simultaneously.

       Rather than contesting the merits of Defendants‟ laches defense, Plaintiff instead

asserts that Defendants‟ equitable defenses are precluded by their unclean hands. This



115
       See Nevins, 885 A.2d at 246-50 (“By waiting a year to bring suit, [the plaintiff]
       jeopardized all of the actions taken by the Board during that year.”).
116
       Klaassen, 2013 WL 5739680, at *20; Stengel, 2001 WL 221512, at *6-7.
117
       IAC/InterActiveCorp v. O’Brien, 26 A.3d 174, 177 (Del. 2011) (citing
       Whittington, 991 A.2d at 8).
118
       Tr. 289; Martin Dep. 34-35.

                                          41
Court has “broad discretion when applying the unclean hands doctrine” and may

“refuse[] to consider requests for equitable relief in circumstances where the litigant‟s

own acts offend the very sense of equity to which he appeals.”119

       Martin avers that “Defendants conduct before this litigation was fraudulent and

egregious thereby barring them from presenting equitable defenses under the unclean

hands doctrine . . . .”120 Specifically, Plaintiff refers to: (1) Defendants‟ inducement of

Martin‟s resignation under false pretenses; and (2) Defendants‟ pursuit of criminal

charges against Martin in Lackawanna County.           Martin avoided, however, accusing

Tomasek of fraudulent behavior. Instead, Plaintiff based his claim that his unconditional

resignation was induced under false pretenses, which I found persuasive supra, on

Tomasek‟s material, rather than fraudulent, misrepresentations.121 Plaintiff concedes that

the record is “unclear” as to “[w]hether . . . Tomasek willfully misled Martin as to the

legal effect of his resignation.”122 Martin also testified explicitly that he was not aware of

any fraud committed against him by Tomasek and that he “would use Joe Tomasek in a




119
       Metcap Sec. LLC v. Pearl Senior Care, Inc., 2009 WL 513756, at *6 (Del. Ch.
       Feb. 27, 2009) (quoting Nakahara v. NS 1991 Am. Trust, 718 A.2d 518, 522 (Del.
       Ch. 1998)) (citing SmithKline Beecham Pharm. Co. v. Merck & Co., 766 A.2d
       442, 448 (Del. 2000)).
120
       Pl.‟s Post-Trial Br. 68.
121
       See supra note 85 and accompanying text (noting that a transaction is voidable if
       induced by either a fraudulent or a material misrepresentation).
122
       Pl.‟s Post-Trial Br. 18.

                                           42
heartbeat in the future to do a start-up.”123 Martin‟s unclean hands argument, therefore,

rests entirely on Defendants‟ conduct in connection with the Lackawanna County

criminal investigation.

       As to that criminal investigation, I conclude that, under the circumstances,

Martin‟s focus on defending himself in that process provided a reasonable basis for his

delay in bringing this action.124 Martin‟s participation included responding to detective

Bauer‟s search warrant, engaging in settlement negotiations, engaging two different

defense attorneys, and meeting with Bauer for an interview.125 It also is true, however, as

Defendants emphasize, that the criminal investigation ended over three months later on

October 1, 2014, and Martin did not commence this action until January 7, 2015. But,

Defendants have failed to point to any Board action taken during that time period that

would constitute a material change of position in reliance on Martin‟s delay in bringing

this action.126




123
       Tr. 272-73.
124
       See Stewart v. Wilm. Trust SP Servs., Inc., 112 A.3d 271, 296 (Del. Ch. 2011)
       (finding that a plaintiff‟s delay in bringing an action was not unreasonable for
       laches purposes when that delay was occasioned by a substantial amount of
       litigation activity in a related action).
125
       See supra Section I.B.6.
126
       As noted previously, Martin will be precluded from challenging any action taken
       by the Med-Dev Board between April 19, 2014 and the date of this Memorandum
       Opinion based on the allegedly improper composition of the Board. See supra
       notes 106-107 and accompanying text.

                                          43
      Regardless of whether Defendants‟ conduct was fraudulent and egregious, as

Plaintiff characterized it, their role in initiating and steadfastly encouraging the

prosecution of their criminal allegations—especially after Bauer concluded that

insufficient evidence of criminal behavior existed to warrant continuing the

investigation—precludes Defendants from using the delay occasioned by that conduct as

an equitable defense. Defendants argue that because the LCDA put its investigation on

hold during the parties‟ settlement discussions, Martin had an opportunity to bring his

Section 225 claims.     Defendants ignore, however, the fact that those settlement

negotiations called for Martin either to relinquish his interest in the Company or risk

criminal prosecution.127 If Martin was considering accepting Defendants‟ settlement

agreement, he would have had no incentive to bring his Section 225 claims as he no

longer would have been a Med-Dev stockholder.

      For all of these reasons, I find that Defendants have not carried their burden as to

their laches defense. Because Martin‟s resignation was obtained under false pretenses

and he did not delay unreasonably his initiation of this action or thereby cause prejudice

to Med-Dev such that it is time-barred by laches, I conclude that his unconditional

resignation should be invalidated.      Martin never executed the first, conditional




127
      JX 101.

                                          44
resignation letter, so that letter also is ineffective. As a result, Martin should be returned

to his position as Chairman of the Board.128

                C.     The Validity of Albanese’s Position on the Board

       In addition to disputing the effectiveness of his own resignation, Martin also

argues that Albanese‟s position on the Board is invalid. Plaintiff points to Finley‟s notes

from the Board‟s April 29, 2014 meeting as indicating that the Board appointed Albanese

to Martin‟s vacated position.129 Although it is undisputed that the Board unanimously

expanded the Board‟s size by one seat and selected Albanese for that seat on January 16,

2014,130 Martin contends that Finley‟s notes from the Board‟s April 29 meeting are

conclusive evidence that, at some point after his January 16 appointment, Albanese

resigned from the Board. As I found supra, however, the evidence does not support that



128
       Although the parties focused their briefs on whether Martin should be reappointed
       to the Board and his position as Chairman, his resignation applied to both his
       position as Chairman of the Board and as the Company‟s CEO. Section 225 of the
       DGCL applies to disputes over corporate directors and officers. 8 Del. C. § 225(a)
       (“[T]he Court of Chancery may hear and determine the validity of any election,
       appointment, removal or resignation of any director or officer of any corporation,
       and the right of any person to hold or continue to hold such office.”). In the
       Pretrial Stipulation and in Martin‟s Pre- and Post-Trial Briefs, however, he sought
       only reinstatement as Chairman of Med-Dev‟s Board. Thus, I conclude that he
       has waived any claim for reinstatement as CEO. See Emerald P’rs v. Berlin, 726
       A.2d 1215, 1224 (Del. 1999) (“Issues not briefed are deemed waived.”). In
       addition, Defendants‟ affirmative defense of laches would be stronger as to
       Martin‟s position as CEO because such relief could cause greater uncertainty as to
       the day-to-day actions taken by Med-Dev‟s CEO Finley between May 2, 2014 and
       today.
129
       JX 72.
130
       JS ¶¶ 15-22.

                                           45
conclusion.131   Rather, because Plaintiff has not presented any direct evidence of

Albanese‟s resignation from the Board before mid- to late-April 2014, I found it more

likely that Finley‟s notes simply reflect the Board‟s decision to assign Albanese, as a

current Board member, to the Chairman position that purportedly was vacated by

Martin‟s unconditional resignation ten days earlier.132

       Because Albanese validly was appointed to the Board on January 16, 2014 and did

not resign afterwards, his status as a director is not affected by my conclusion that Martin

should be reinstated. As to Albanese‟s appointment to Martin‟s purportedly vacant

Chairman position, however, I conclude that that appointment was invalid. Because

Martin‟s resignation was ineffective when it was made, he never vacated the Chairman

position, and Albanese could not have been selected to replace him. The same reasoning

applies to the Board‟s selection of Kevin Finley to fill Albanese‟s purportedly vacant

seat.133 Thus, I conclude that: (1) Albanese should be removed from his position as

Chairman of the Board; (2) Albanese should remain a member of the Board; (3) Martin

should be reinstated as a director and Chairman of the Board; and (4) Kevin Finley

should be removed from the Board altogether.




131
       See supra notes 9, 32.
132
       See supra note 32.
133
       JX 104 at P_000510 (stating that Kevin Finley was appointed to fill the seat on the
       Board vacated by Albanese when Albanese took Martin‟s seat as Chairman).

                                           46
            D.       The Parties’ Competing Requests for Attorneys’ Fees

       Martin claims that he is entitled to the attorneys‟ fees and expenses he incurred

during the Lackawanna County criminal investigation due to Defendants‟ “fraudulent and

egregious” conduct in connection with that investigation.134 Besides denying Plaintiff‟s

claims, Defendants assert that they are entitled to their attorneys‟ fees and expenses

incurred in connection with Martin‟s “frivolous” Old Albanese Claim.135                    After

describing the legal standard applicable to both parties‟ requests for attorneys‟ fees, I

address each of their claims seriatim.




134
       Plaintiff also asserted, in his Pretrial Brief, that he is entitled to his attorneys‟ fees
       incurred in this action based on Tomasek‟s “fraudulent misrepresentation[s].”
       Pl.‟s Pretrial Br. 39. As I concluded supra, however, while Tomasek did make a
       material misrepresentation, the evidence does not support a finding that he acted
       fraudulently, and Martin conceded as much at trial and in his Post-Trial Brief. See
       supra notes 121-123 and accompanying text. I reject, therefore, any attempt by
       Plaintiff to rely on Tomasek‟s conduct as a basis for his request for attorneys‟ fees.
135
       In their Post-Trial Brief, Defendants sought their attorneys‟ fees related to all
       iterations of Martin‟s attempts to remove Albanese from the Board, including the
       New Albanese Claim. Defs.‟ Post-Trial Br. 42. Based on Finley‟s notes from the
       April 29, 2014 meeting and Tomasek‟s testimony—which indicated that the Board
       only included Martin, Finley, Peters, and Moore—I conclude that Plaintiff had a
       reasonable, albeit ultimately unpersuasive, basis for believing that Albanese had
       resigned at some point after his January 16, 2014 appointment to the Board. See
       supra notes 9, 32. Thus, the New Albanese Claim does not support an award of
       attorneys‟ fees under the bad faith exception to the American Rule. As I indicated
       in my June 11, 2015 order granting Plaintiff‟s motion to amend his complaint to
       comport with evidence obtained during discovery, however, Defendants are
       entitled to seek attorneys‟ fees in connection with the Old Albanese Claim. See
       supra Section I.C. I therefore limit my analysis of Defendants‟ request for
       attorneys‟ fees to the Old Albanese Claim.

                                             47
                                 1.      Legal standard

       Under the American Rule, each party must bear its own litigation expenses,

including attorneys‟ fees, absent an exception that warrants a shifting of such fees.136

Under one well-recognized exception to this rule, a court may award attorneys‟ fees in

cases where the court finds that a party brought the action in bad faith or that a party

acted in bad faith or vexatiously to increase the costs of litigation.137 “[T]his Court does

not lightly award attorneys‟ fees under this exception, and has limited its application to

situations in which a party acted vexatiously, wantonly, or for oppressive reasons.”138

“The party invoking the bad faith exception „bears the stringent evidentiary burden of

producing clear evidence of bad-faith conduct‟ by the opposing party.”139

       “There is no single standard of bad faith that justifies an award of attorneys‟

fees—whether a party‟s conduct warrants fee shifting under the bad faith exception is a

fact-intensive inquiry.”140 The Delaware Supreme Court has held that a party engages in

bad faith conduct “sufficient for awarding attorneys fees to its opponent when it (i)


136
       See, e.g., Israel Discount Bank of N.Y. v. First State Depository Co., 2013 WL
       2326875, at *28 (Del. Ch. May 29, 2013); Nichols v. Chrysler Gp. LLC, 2010 WL
       5549048, at *3 (Del. Ch. Dec. 29, 2010).
137
       See, e.g., Israel Discount Bank, 2013 WL 2326875, at *28; Postorivo v. AG
       Paintball Hldgs., Inc., 2008 WL 3876199, at *24 (Del. Ch. Aug. 20, 2008).
138
       Postorivo, 2008 WL 3876199, at *24.
139
       Marra v. Brandywine Sch. District, 2012 WL 4847083, at *4 (Del. Ch. Sept. 28,
       2012) (quoting Beck v. Atl. Coast PLC, 868 A.2d 840, 850-51 (Del. Ch. 2005)).
140
       Israel Discount Bank, 2013 WL 2326875, at *28 (citing Auriga Capital Corp. v.
       Gatz Props., LLC, 40 A.3d 839, 880 (Del. Ch. 2012)).

                                          48
defends the action despite knowledge there is no valid defense, (ii) delays the litigation

and assert[s] frivolous motions, (iii) falsifies evidence, and (iv) changes his or her

testimony to suit his or her needs.”141 “Ultimately, the bad faith exception is applied in

extraordinary circumstances primarily to deter abusive litigation and protect the integrity

of the judicial process.”142

           2.       Is Plaintiff entitled to attorneys’ fees from Defendants?

       Considering the standard set forth above, I conclude that Martin is not entitled to

an award of his attorneys‟ fees against Defendants based on their actions during the

Lackawanna County criminal investigation. As an initial matter, the legal standard set

forth above largely relates to conduct taken during litigation rather than before it

commences.143 Even if the bad faith exception to the American Rule did permit fee-




141
       P.J. Bale, Inc. v. Rapuano, 2005 WL 3091885, at *1 (Del. Nov. 17, 2005)
       (TABLE) (citing Montgomery Cellular Hldg. Co., v. Dobler, 880 A.2d 206, 228
       (Del. 2005)).
142
       Nichols, 2010 WL 5549048, at *3.
143
       In re Grupo Dos Chiles, LLC, 2006 WL 2507044, at *2 (Del. Ch. Aug. 17, 2006)
       (“[A]n award of fees for bad faith conduct must derive from either the
       commencement of an action in bad faith or bad faith conduct taken during
       litigation, and not from conduct that gave rise to the underlying cause of action.”
       (citing Johnston v. Arbitrium (Cayman Is.) Handels AG, 720 A.2d 542, 546 (Del.
       1998))). Plaintiffs cite to Paron Capital Management, LLC v. Crombie for the
       proposition that conduct giving rise to the underlying cause of action can support
       an award of attorneys‟ fees. 2012 WL 2045857 (Del. Ch. May 22, 2012). As
       Defendants point out, however, the attorneys‟ fee award in Paron Capital
       constituted a portion of the tort damages resulting from the defendant‟s fraudulent
       behavior. Id. at *15 (“Here, [the defendant] committed an extensive and
       calculated fraud that resulted in severe damage to the reputations and livelihoods
       of [the plaintiffs]. The prosecution of this action to clear Plaintiffs‟ names, among
                                          49
shifting based on pre-litigation conduct, however, Defendants‟ complained-of actions

here do not rise to the level of bad faith sufficient to justify an award of attorneys‟ fees.

       Given the fact that Defendants‟ allegations against Martin to the LCDA were

sufficient to persuade detective Bauer to initiate her investigation and provided probable

cause for the issuance of a search warrant of Martin‟s bank records, there appears to have

been a reasonable basis for making those complaints.            Plaintiff also contends that

Defendants acted in bad faith by proposing a settlement under which they drop their

efforts to have criminal charges brought against Martin in exchange for his

relinquishment of his interests in the Company because such a proposal violates various

Pennsylvania and federal laws and rules of professional ethics.144 Based on the record

here, however, I conclude that those contentions do not justify an award of attorneys‟ fees

against Defendants. Martin has admitted that at least two of the challenged expenditures

he charged to Med-Dev were mistaken and, in fact, represented personal charges. Minora

sent Martin‟s counsel the disputed settlement proposal on July 25, 2014. But, Minora




       other things, is a direct and foreseeable consequence of [the defendant‟s]
       wrongdoing.”). Because Martin did not assert a similar tort claim against
       Defendants in this case, I consider the fee award for pre-litigation conduct in
       Paron Capital to be inapposite.
144
       Pl.‟s Post-Trial Br. 68-69 (“Defendants‟ settlement agreement and the ultimatum
       communicated by Attorney [Minora] violate state and federal law. The
       Commonwealth of Pennsylvania prohibits „theft by extortion,‟ „blackmail,‟
       „blackmail by injury to reputation or business,‟ and „blackmail by accusation of
       heinous crime.‟ The Federal Travel Act also forbids the use of the U.S. mail, or
       interstate or foreign travel, for the purpose of engaging in unlawful acts, including
       extortion.” (footnotes omitted)).

                                            50
made that proposal in response to a request by Martin for a stay of the investigation,

while the parties explored a settlement. Defendants acceded to that request. By August

28, 2014, Martin had retained new defense counsel, who objected to the propriety of the

proposed settlement offer on ethical grounds, among others.            Defendants promptly

withdrew it. In addition, the LCDA closed its investigation on or about October 1, 2014.

       In these circumstances, while the settlement terms proposed by Defendants‟

counsel may have been improper, the manner in which the proposal arose and the relative

alacrity with which the investigation was terminated convince me that this situation does

not involve such extraordinary circumstances that fee-shifting would be appropriate to

deter abusive litigation and protect the integrity of the judicial process. Martin, therefore,

has not demonstrated that he is entitled to fee-shifting under the bad faith exception to the

American Rule.

          3.      Are Defendants entitled to attorneys’ fees from Plaintiff?

       Defendants are entitled to a partial award of their attorneys‟ fees against Plaintiff.

Defendants have shown that, although the Old Albanese Claim was so meritless that it

bordered on frivolous, Martin refused to abandon it until shortly before trial. I conclude,

therefore, that his persistent pursuit of the Old Albanese Claim until then constitutes bad

faith. As Defendants point out, the Board plainly was authorized under the DGCL, 145 the




145
       8 Del. C. § 223(a)(1) (“Unless otherwise provided in the certificate of
       incorporation or bylaws: (1) Vacancies and newly created directorships . . . may be
       filled by a majority of the directors then in office . . . .”).

                                           51
Bylaws,146 and Med-Dev‟s charter147 to expand its size and appoint a director to the

newly created vacancy.148     Moreover, even if Martin had a reasonable basis for

challenging the validity of Albanese‟s appointment, his claim likely would have been

barred by Defendants‟ equitable defenses because Plaintiff arguably: (1) acquiesced by

voting in favor of Albanese‟s appointment at the January 16, 2014 meeting; (2) waived

his objection by failing to challenge Albanese‟s appointment after that meeting; and (3)

was subject to laches because he did not bring a Section 225 claim during the three




146
      JS ¶ 8 (“Bylaws Article III(11)(a) states, „[t]he number of directors constituting
      the initial Board of Directors shall be fixed by the Incorporator. Thereafter, the
      number of directors may be fixed, from time to time, by the affirmative vote of a
      majority of the entire Board of Directors or by action of the stockholders of the
      Corporation.‟”); JS ¶ 11 (“Bylaws Article III(11)(d) states, „[a]ny vacancy in the
      Board of Directors, whether arising from death, resignation, removal (with or
      without cause), an increase in the number of directors or any other cause, may be
      filled by the vote of a majority of the directors then in office, though less than a
      quorum, or by the sole remaining director or by the stockholders at the next annual
      meeting thereof or at a special meeting thereof.‟”).
147
      JS ¶ 5 (“Certificate of Incorporation VII.1 states, „the number of the Directors of
      the Corporation shall be fixed from time to time exclusively pursuant to a
      resolution adopted by a majority of the Whole Board (but shall not be less than
      one).‟”); JS ¶ 6 (“Certificate of Incorporation VII.1 states, „[a]ny vacancy in the
      membership of the Board of Directors may be filled by appointment pursuant to a
      resolution adopted by a majority of the Whole Board.‟”); JS ¶ 7 (“Certificate of
      Incorporation VII.3 states, „newly created directorships resulting from any
      increase in the number of Directors and any vacancies on the Board of Directors
      resulting from death, resignation, disqualification, removal or other cause shall be
      filled by the affirmative vote of a majority of the remaining Directors then in
      office, even though less than a quorum of the Board of Directors, and not by the
      stockholders.‟”).
148
      See Defs.‟ Pre-Trial Br. 38-40.

                                         52
months between that meeting and his purported resignation on April 19, let alone the

period from that date until he filed this action on January 7, 2015.

       While the standard for shifting fees pursuant to the bad faith exception to the

American Rule is a stringent one, Martin‟s dogged pursuit of the borderline frivolous or

near frivolous Old Albanese Claim meets that standard because it utterly lacked any legal

or factual bases. The only grounds Plaintiff submitted in support of the Old Albanese

Claim were the provisions in the bylaws relating to the nomination of directors for

elections at annual and special meetings of stockholders.149 These provisions have no

relevance to the circumstances in which Albanese was appointed to the Board. Martin‟s

prosecution of the Old Albanese Claim despite the plain language of the Bylaws

demonstrates a disconcerting lack of diligence and constitutes bad faith litigation. As a

result, I conclude that Defendants are entitled to reasonable attorneys‟ fees and expenses

relating to the Old Albanese Claim of up to the $67,546.09 that they attested to and

requested in their Post-Trial Brief, subject only to submission of appropriate

documentation indicating that Defendants spent at least that much on that claim.150

                                   III.   CONCLUSION

       For the foregoing reasons, I grant Plaintiff‟s request for a declaratory judgment as

follows: (1) that Martin is entitled to reinstatement as a Med-Dev director and Chairman

of the Board and to the removal of Albanese as Chairman; and (2) that Kevin Finley must



149
       Pl.‟s Verified Am. Compl., D.I. 15, ¶¶ 26-30, 81-86.
150
       Defs.‟ Post-Trial Br. 44.

                                           53
be removed from the Board. I deny Plaintiff‟s request for declaratory relief under

Section 225 of the DGCL as to Albanese‟s removal from the Board, as well as Plaintiff‟s

request for attorneys‟ fees. I grant Defendants‟ request for an award of their reasonable

attorneys‟ fees and expenses against Plaintiff of up to $67,546.09 relating to the Old

Albanese Claim, subject to submission of appropriate documentation.

      An implementing order accompanies this Memorandum Opinion.




                                         54